DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 2-19-2021.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 1-2 recites “the ear tip comprising a shell”, and lines 23 recites “ the shell comprising a transmit coil position in the shell”.  This is confusing because an ear tip does not comprise a transmit coil according to the disclosure.  The disclosure states that the transmit coil is part of a hearing device.  Claim 6 has the same problem.
Claims 1, 18 and 19 recited “approximately” as being indefinite because it is not clear how much is considered as “approximate”.
Claims 2-5, 7-25 are rejected because they are depended on the rejected claim.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez 2011/0268308 in view Murozaki 2015/0222978 Vonlanthen 2016/0330555

Regarding claim 1, Vasquez teaches an ear tip for use as a component in a hearing device (Figs 1-7, an ear tip 40), 
the ear tip comprising: a shell (Figs 1-7, the ear tip 40), the shell (Figs 1-6 the ear tip shell 40) comprising: 
an outer wall (Figs 1-6 shows outer wall, 20/30/60/10/20/25/35), 
an inner wall (Fig 2 shows inside of the shell 40, cavity 80, see para [21, 26]),
 a medial end (Figs 2, 3a-3b, the tip of the shell 40 close to flute recesses 10/15, flanges 20), and a lateral end (Figs 3a-3b, opposite of flute recesses 10/15, flanges 20 which is close to element 30/60/35); 
one region, the region comprising: a lateral region (Figs 3a-3b, opposite of flutes recesses 10/15, flanges 20 which is close to element 30/60/35); 
a central region (Fig 3b, the area between a lateral region and medial region) and a medial region (Figs 2, 3a-3b, the tip shell 40 close to flute recesses 10/15, flanges 20);	wherein the lateral region comprises a retention feature region (Fig 2 shows the cavity 80 of the shell 40 includes base 30 comprises an undercut also known as a skirt 60 and a protrusion also known as a rib 70 for secures the headset within the adapter and thus enables a user to position the headset into his/her ear canal, see para [21]), 
the central region (Fig 3b, the area  between a lateral region and medal region) comprises a stability feature region and the medial region comprises a comfort feature region; one retention feature (Fig 2 shows the cavity 80 of the shell 40 includes base 30 comprises an undercut also known as a skirt 60 and a protrusion also known as a rib 70 for secures the headset within the adapted and thus enables a user to position the headset into his/her ear canal, see para [21]), wherein the retention features are located in at least the lateral region (Figs 1-3B, earbud/shell 40, retention feature at the lateral/base 30, the parabolic cavity 80 between the rib 70 and the orifice channel (not show) for holds the earbud, the rib 70 extends radially inward from the inside wall, the earbud, the ribs sufficient fit into a circumferential notch in the headset and secure the earbud in the parabolic cavity, adapted and all its components are composed of low durometer material to permit comfortable conformance to a variety of ear canal sizes, see para [20-26]); one stability features (Figs 1-6, shell 40), the stability features comprising: one of a thin outer wall, wherein the stability features are located in at least the central region; once comfort features, the comfort features comprising: one flutes, wherein the comfort features are located in at least the medial region, and one of a short flute (Figs 1-6 shows the shell 40 includes multiple flute recesses 10, flanges 20, see para [20-25]); one spine (Fig 2 shows flanges 20) separating the comfort features, wherein the spines are thickest at the lateral end (see Fig 2 Flanges 20).
Vasquez further teaches the long flutes are longer than the short flutes and have a length up to approximately 40% of the length of the ear tip and the short tips have length up to approximately 30% of the length of the ear tip (Fig 3b flutes/flutes recess 10, spines/flanges 20).  The adapter is shaped from low durometer material including polymers, elastomers, rubber compositions and silicone.  The adapter therefore conforms to the shape of most concha and most auricles and protrudes into the human ear canal to deliver audio into a user’s ear canal.  The length of the flutes recess 10, comprise a nominal 9mm length plus or minus 3mm.  The dotted line 25 indicates the top side of the rib on the inside wall and therefore depicts the rib placement relative to the base 30.  The fluted recesses are nominally 0.5mm recessed into the adapter device exterior and no more than 0.5 mm wide.  The length of the fluted recesses 10, comprise a nominal 9mm length plus or minus 3mm, para [19-35]).  It would have been obvious matter of design choice to have long flutes are longer than the short flutes and have a length up to approximately 40% of the length of the ear tip and the short tips have length up to approximately 30% of the length of the ear tip.
Vasquez does not teach the retention features comprising: a bump further comprising micro bump.
Murozaki teaches the retention features comprising: a bump and the flutes further comprising: micro protrusions (Figs 4,6,8,10,12-21 shows plurality of protrusions with different shapes, see para [11-16, 80-81, 127-128]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Murozaki’s invention in Vasquez’s invention in order to reduce the tackiness of soft material while providing a very low friction surface in an ear tip.  This allows easier, more consistent, and safer insertion of the ear tip, better acoustic sealing and improved comfort during extended use.
Vasquez as modified by Murozaki does not teach a transmit coil positioned in the shell, wherein the transmit coil surrounds a ferrite core; and an acoustic vent positioned in the shell.
Vonlanthen teaches a transmit coil (Figs 1/6 coil winding 7, see para [13, 36, 41]) positioned in the shell (Fig 6, shell 4), wherein the transmit coil (coils 7) surrounds a ferrite core (Figs 1/6 core 2 see para [13, 36]); and an acoustic vent (Fig 6, axial passageway, see para [13, 36]) positioned in the shell (Fig 6, shell 4, para [36, 39-41]), the ear tip comprises a transmit coil wrapped around a core (the ear tip shell 4 comprises antenna module for receiving and transmitting electromagnetic signals, the antenna module comprises coil winding 7 wrapped around a core 2 for communicating with the signal processing unit of the associated hearing device (not show); Fig 6, para [2,13,36,39-41] teach the coil winding 7 is electrically conductive and is electrically connected with the signal processing unit of the associated hearing device (not show), and acoustic signals are passed through the axial passageway of the core 2, see para [13,36] and Fig 6.   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Vasquez’s invention as modified by Murozaki’s invention further as modify by using the teaching of Vonlanthen in order to improve the acoustic properties of the sound passageway.
Regarding claim 2,  Vasquez teaches the ear tip made of ear tip made of low durometer materials including polymers, elastomers, rubber compositions and silicones, see para [19-20, 26-27], Vasquez further teaches rubber compositions,
the hardness of the material comprising the ear tip varies along the length of the ear tip, the medial end of the ear tip being softer than the lateral end of the ear tip (Abstract, para [19-20, 26-27] Figs 1-7 teaches the ear tip made of low durometer materials including polymers, elastomers, rubber compositions and silicone).
Regarding claim 3  Vasquez teaches an ear tip according to Claim 2 wherein the durometer of the material at the medial end of the ear tip is lower than the durometer of the material at the lateral end of the ear tip (Figs 1-7, Abstract, see para [19, 24, 30-31, 37] teaches the ear tip made of low durometer materials including polymers, elastomers, rubber compositions and silicones).
Regarding claim 4, Vasquez teaches an ear tip according to Claim 1 wherein the rigidity of the material comprising the ear tip varies along the length of the ear tip, the medial end of the ear tip being more rigid than the lateral end of the ear tip (Figs 1-7, Abstract, para [24, 30-31] teaches the ear tip made of low durometer material including polymers, elastomers, rubber compositions and silicone).
Regarding claim 5,  Vasquez teaches an ear tip according to Claim 1 wherein the rigidity of the material comprising the ear tip varies along the width of the ear tip, the superior side of the ear tip being more rigid than the inferior side of the ear tip (Figs 1-7, Abstract, para [24, 30-31] teaches the ear tip made of low durometer materials including polymers, elastomers, rubber compositions and silicone and the shape of the ear tip stretch fit over the user’s device).
Regarding claim 22,  Vasquez teaches an ear tip according to Claim 5 wherein the hardness of the material comprising the ear tip varies along the length of the ear tip, the medial end of the ear tip being softer than the lateral end of the ear tip (Abstract, para [19-20, 26-27, 24, 30-31], Figs 1-17 teaches the ear tip made of low durometer materials including polymers, elastomers, rubber compositions and silicone).
7.	Claims 6-8, 11-14, 16-18, 20-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez 2011/0268308 in view of Vonlanthen 2016/0330555


Regarding claim 6,  Vasquez teaches an ear tip for use as a component in a hearing device, the ear tip (Figs 1-7, earbud 40) comprising: a shell (shell 40), 
the shell comprising: one retention feature; one stability features; one comfort features (Fig 2 shows the cavity 80 of the shell 40 includes base 30 comprises an undercut also known as a skirt 60 and a protrusion also known as a rib 70 for secures the headset within the adapted and thus enables a user to position the headset into his/her ear canal, see para [21]), wherein the retention features are located in at least the lateral region (Figs 1-7); one stability features (Figs 1-6, shell 40), Abstract, Figs 1-3b, retention feature at the lateral region/base 30, the parabolic cavity 80 between the rib 70 and the orifice channel (not show) for holds the earbud, the rib 70 extends radially inward from the inside wall, the earbud, the ribs sufficient fit into a circumferential notch in the headset and secure the earbud in the parabolic cavity, adapter and all its components are composed of low durometer material to permit comfortable conformance to a variety of ear canal sizes, see para [19-26, 29-31]), 
Vasquez does not teach a transmit coil positioned in the shell, wherein the transmit coil surrounds a ferrite core; and an acoustic vent positioned in the shell.
Vonlanthen teaches a transmit coil (Figs 1, 6, coil winding 7, see [2, 13, 36, 41]) positioned in the shell (Fig 6, shell 4), wherein the transmit coil (coils 7) surrounds a ferrite core (Figs 1, 6 core 2, see para [2, 13, 36); and an acoustic vent (Fig 6, axial passageway, see para [13, 36]) positioned in the shell (Fig 6, shell, para [36, 39-41]); Figs 1. 6, see para [13, 36, 41], the ear tip comprises a transmit coil wrapped around a core (the ear tip shell 4 comprises antenna module for receiving and transmitting electromagnetic signals, the antenna module comprises a coil winding 7 wrapped around a core 2 for communicating with the signal processing unit of the associated hearing device (not show); Fig 6, para [36] teaches the coil winding 7 is electrically conductive and is electrically connected with the signal processing unit of the associated hearing device (not show), and acoustic signals are passed through the axial passageway of the core 2, see para [13].  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Vasquez’s invention as modified by Murozaki’s invention further as modify by using the teaching of Vonlanthen in order to improve the acoustic properties of the sound passageway.
Regarding claim 7,  Vasquez teaches an ear tip according to Claim 6, the shell (Figs 1-7, shell 40) comprising: an outer wall (Fig 1-6 shows outer wall 20/30/60/10/20/25/35), an inner wall (Fig 2, shows inside of the shell 40, cavity 80, see para [21,26]), a medial end (Fig 2, 3a-3b, the tip of shell 40 close to flute recesses 10/15, flanges 20), and a lateral end (Figs 3a-3b, opposite of flute recesses 10/15, flanges 20 which is close to element 30/60/35); and one region, the region comprising a lateral region (Fig 3b, base 30), a central region (Fig 3b, a central area between a lateral region/base 30 and medial region) and a medial region (Figs 2, 3a-3b, the area where the tip of shell 40 closer to flute recesses 10/15, flanges 20).
Regarding claim 8, Vasquez teaches an ear tip according to Claim 7 wherein the lateral region comprises a retention feature region, the central region comprises a stability feature region and the medial region comprises a comfort feature region (Fig 2 shows the cavity 80 of the shell 40 includes base 30 comprises an undercut also known as a skirt 60 and a protrusion also known as a rib 70 for secures the headset within the adapted and thus enables a user to position the headset into his/her ear canal, see para [21]), wherein the retention features are located in at least the lateral region (Figs 1-7); one stability features (Figs 1-6, shell 40), Figs 1-3b, earbud/shell 40, retention feature at the lateral/base 30, the parabolic cavity 80 between the rib 70 and the orifice channel (not show) for holds the earbud, the rib 70 extends radially inward from the inside wall, the earbud, the ribs sufficient fit into a circumferential notch in the headset and secure the earbud in the parabolic cavity, adapted and all its components are composed of low durometer material to permit comfortable conformance to a variety of ear canal sizes, see para [20-26]).
Regarding claim 11, Vasquez teaches an ear tip according to Claim 6, the stability features comprising a grooves (Fig 2, inside wall of earbud shell 40, the adapter comprises a rib 70 protruding from the inside wall near the base 30, the base 30 comprises an undercut also known as a skirt 60, see para [21-22]).
Regarding claim 12,  Vasquez teaches an ear tip according to Claim 11 wherein the stability features are located in at least a central region of the ear tip (Figs 1-3b, earbud shell 40, a central region between base 30 and medial region (flutes recesses 10/15, flanges 20), the adapter wall, also known as the device wall, near the base 30 comprises an undercut also known as a skirt 60 and a protrusion also known as a rib 70 which secures the headset within the adapter and thus enables a user to position the headset into his or her ear canal, and all its components are composed of low durometer material to permit comfortable conformance to a variety of ear canal sizes, see para [20-26]).
Regarding claim 13,  Vasquez teaches an ear tip according to Claim 6, the comfort features comprising one or more flutes (Figs 1-7, multiple flutes recesses 10/15, see para [20-26]).
Regarding claim 14,  Vasquez teaches an ear tip according to Claim 13 wherein the comfort features are located in at least a medial region of the ear tip (Figs 1-7, medial region of the ear tip is at flute recesses 10/15, flanges 20, see para [24, 26]).
Regarding claim 16,  Vasquez teaches an ear tip according to Claim 13 where in the flutes comprise one or more of long flutes or short flutes (Para [20] teaches the flutes recesses are nominally 0.5 mm and minimum and max value vary from the nominal value by plus or minus 10% unless otherwise specified.  See para [22-23] the length of the fluted recesses 10, comprises a nominal 9 mm length plus or minus 3mm).
Regarding claim 17,  Vasquez teaches an ear tip according to Claim 16, wherein long flutes are longer than the short flutes (para [20] teaches the flutes recesses are nominally 0.5 mm and minimum and max value may vary from the nominal value by plus or minus 10% unless otherwise specified.  See para [22-23], the length of the flutes recesses 10/15, comprises a nominal 9 mm length plus or minus 3 mm).
Regarding claim 18,  Vasquez teaches an ear tip according to Claim 17 wherein the long flutes have a length up to approximately 40% of the length of the ear tip (Para [20] teaches the fluted recesses are nominally 0.5 mm and minimum and max value may vary from the nominal value by plus or minus 10% unless otherwise specific.  Para [22-23] teaches the length of the fluted recessed 10, comprises a nominal 9 mm length plus or minus 3mm). Since it has been held to be within the general skill of a worker in the art wherein the long fluted have a length up to approximately 40% of the length of the ear tip on the basis of its suitability for intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Vasquez teaches an ear tip according to Claim 13 wherein one or more spines separate the comfort features (Figs 1-3b spines/flanges 20, see para [4, 20, 24, 33-24]).
Regarding claim 21, Vasquez teaches an ear tip according to Claim 20 wherein the spines (Figs 3a-b shows the spines/flanges 20 are thickest at the lateral end of the spines).
Regarding claim 23, Vasquez teaches an ear tip according to Claim 7 wherein the durometer of the material at the medial end of the ear tip is lower than the durometer of the material at the lateral end of the ear tip (Abstract, para [19-20, 24, 26-27, 30-31] Figs 1-7 teaches the ear tip made of low durometer material including polymers, elastomers, rubber compositions and silicone).  
Regarding claim 24,  Vasquez teaches an ear tip according to Claim 6 wherein the rigidity of the material comprising the ear tip varies along the length of the ear tip, the medial end of the ear tip being more rigid than the lateral end of the ear tip (Abstract, para [19-20, 24, 26-27, 30-31] Figs 1-7 teaches the ear tip made of low durometer material including polymers, elastomers, rubber compositions and silicone).  It would have been obvious matter of design choice to have the rigidity of the material comprising the ear tip varies along the length of the ear tip, the medial end of the ear tip being more rigid than the lateral end of the ear tip.
Regarding claim 25,  Vasquez teaches an ear tip according to Claim 6 wherein the rigidity of the material comprising the ear tip varies along the width of the ear tip, the superior side of the ear tip being more rigid than the inferior side of the ear tip (Abstract, para [19-20, 24, 26-27, 30-31], Figs 1-7 teach the ear tip made of low durometer materials including polymers, elastomers, rubber compositions and silicone).  It would have been obvious matter of design choice to have the ear tip material rigidity along the width of the ear tip and the superior side of the ear tip being more rigid than the inferior side.
8.	Claims 9-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez 2011/0268308 in view of Vonlanthen 2016/0330555 further in view of Murozaki 2015/0222978


Regarding claim 9,  Vasquez as modified by Vonlanthen does not teach the ear tip according to Claim 6, the retention features comprising one or more of bumps or anti-skid bumps.
Murozaki teaches the retention features comprising one or more of bumps or anti-skid bumps (Figs 4, 6, 8, 10, 12-21 show plurality of protrusions with different shapes, see para [11-16, 80-81, 127-128]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Murozaki’s invention in Vasquez’s invention as modified by Vonlanthen’s invention in order to reduce the tackiness of soft material while providing a very low friction surface in an ear tip.  This allows easier, more consistent, and safer insertion of the ear tip, better acoustic sealing and improved comfort during extended use.

Regarding claim 10, Vasquez teaches  an ear tip according to Claim 9 wherein the retention features are located in at least a lateral region of the ear tip (Figs 1-3b, earbud/shell 40, retention feature at the lateral region/base 30, the parabolic cavity 80 between the rib 70 and the orifice channel (not show) for holds the earbud, the rib 70 extends radially inward from the inside wall, the earbud, the ribs sufficient fit into a circumferential notch in the headset and secure the earbud in the parabolic cavity, adapter and all its components are composed of low durometer material permit comfortable conformance to a variety of ear canal sizes, see para [20-26]).
Regarding claim 15,  Vasquez as modified by Vonlanthen does not teach the fluts further comprising one or more of micro protrusions or micro bumps.
Murozaki teaches an ear tip according to Claim 13, the flutes further comprising one or more of micro protrusions or micro bumps (Figs 4, 6, 8, 10, 12-21 show plurality of protrusions with different shapes, see para [11-16, 80-81, 127-128]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Murozaki’s invention in Vasquez’s invention as modified by Vonlanthen’s invention in order to reduce the tackiness of soft material while providing a very low friction surface in an ear tip.  This allows easier, more consistent, and safer insertion of the ear tip, better acoustic sealing and improved comfort during extended use.
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vasquez 2011/0268308 in view of Vonlanthen 2016/0330555 further in view of Murozaki 2015/0222978 further in view of Mulvey 2013/0161119


Regarding claim 19,  Vasquez as modified by Vonlanthen further as modified by Murozaki does not teach wherein the short tips have length up to approximately 30% of the length of the ear tip.
Mulvey teaches an ear tip according to Claim 17 wherein the short tips have length up to approximately 30% of the length of the ear tip. (Para [29] teaches the length of the ear tip may be extended up to about 0.69 inches (which is about 70%).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Mulvey’s in Vasquez’s invention as modified by Volanthen and Murozaki’s invention, may be improved by extension of the length of the ear tip without significantly impacting comfort.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653